DETAILED ACTION

 Applicant's submission filed on 03/21/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, 10-13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. (US2012273248, hereinafter Tamaki) in view of Fetterolf et al. (US20060021786, hereinafter Fetterolf).

Referring to claim 1, Tamaki discloses a cable assembly (figure 5A—5B in view of overlapping portion of figure 1A-1B), comprising:
an assembly tape (105 in figure 5B) wrapped about a conductor (paragraph 0024 states, “a shielded cable 100 has at least one signal wire as an electric wire formed by covering a conductor with an insulating member” and see figure 1A), the assembly tape including a plurality of notches formed only along an first edge (106f only along an first edge of 105) of the assembly tape, wherein an entirety of a perimeter of each notch of the plurality of notches is positioned directly atop a surface of the assembly tape (see figure 5B, entirety of each notch of the plurality of notches direct over the assembly tape; paragraph 0046 states, “the notch 106 f is set to a length within the length of the overlapping portion 107B”);
each notch of the plurality of notches is positioned directly atop an exterior surface of the assembly tape (see notch 106f on the on surface 106A at 106g of 105b in  figure 5A in view of figure 1A-1B wherein paragraph 0031 states that  the outer surface of the shielding layer 104 becomes the metal layer 106A;  see paragraph 0044 mentioned that. To structures similar to that in the first exemplary embodiment, same reference numerals are applied, and their descriptions are omitted. While in FIGS. 5A and 5B, the heat-shrinkable insulating member and the drain wire are omitted, the insulating member and the drain wire are arranged similarly to the first exemplary embodiment). 
Otani fails to disclose a plurality of conductor within a metal sheath;
Fetterolf discloses a plurality of conductor (two or more of 14, 16, 18, 114,116,118 in figures 1-3; paragraph 0055 states, “the conductors 14, 16, 18 and 114, 116, 118 may be solid or stranded copper conductors”) within a metal sheath (paragraph 0069 states, “A cross section of the steel material that is spirally wound to fabricate the outer sheath 60”). 

It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the cable assembly of Tamaki to have arrangement of conductors and metal sheath as taught by Fetterolf because paragraph 0005 of Fetterolf states, “a cable having improved electromagnetic absorption and shielding capabilities, greater power and data capacity and being easier and less costly to manufacture”.


Referring to claim 2, Tamaki in view of Fetterolf disclose the cable assembly of claim 1, the assembly tape arranged as a plurality of adjacent bands each having the first edge and a second edge (see 105 having plurality of overlapping adjacent bands wherein each band having a first edge and a second edge in figure 5A-5B of Tamaki), wherein the first edge of a first band of the plurality of adjacent bands overlaps with the second edge of a second band of the plurality of bands, wherein the first and second bands are adjacent one another and direct contact with each other (see figure 5B; additionally see figure of Otani).

Referring to claim 3, Tamaki in view of Fetterolf and Otani disclose the cable assembly of claim 1, wherein the plurality of conductors are cabled in a left- hand or right-hand lay (paragraph 0012 of Fetterolf states to have insulated twisted pairs of conductors , therefore, plurality of conductors are cabled in a left- hand or right-hand lay).

Referring to claim 5, Tamaki in view of Fetterolf disclose the cable assembly of claim 1, wherein the plurality of notches extend inwardly from the first edge (see 106f in figure 5A of Tamaki).

Referring to claim 6, Tamaki in view of Fetterolf disclose the cable assembly of claim 1, wherein the plurality of notches are spaced apart from one another at regular intervals. (see 105f in figure 5a of Tamaki).

Referring to claim 7, Tamaki in view of Fetterolf disclose the cable assembly of claim 1, but fail to disclose wherein the plurality of notches are spaced apart from one another at irregular intervals.
It would have been obvious design choice to ordinary skill in the art before the effective filing date of the claimed invention to modify the cable assembly of Tamaki in view of Fetterolf to have notches are spaced apart from one another at irregular intervals in order to maintain or increase flexibility or bendability of tape to maximizing notches at high stress areas with high density notches and minimizing notches at low stress areas with low density notches.

Referring to claim 10, Tamaki in view of Fetterolf disclose the cable assembly of claim 1, wherein the assembly tape contains no adhesive extending along an interior surface or an exterior surface (see  outer surface or inner surface of 105 in figure 5B of Tamaki ).


Referring to claim 11, Tamaki discloses a metal-clad (MC) cable assembly (figure 5A-5B of Tamaki), comprising: 
a core (figure 5B), comprising: 
plurality of conductors cabled together (conductors in figure 5B in view of figure 1A and paragraph 0024 states, “a shielded cable 100 has at least one signal wire as an electric wire formed by covering a conductor with an insulating member” and see figure 1A); 
an assembly tape (105) wrapped around the plurality of conductors (the conductors), 
wherein an inner surface and an outer surface of the assembly tape are non-adhesive (see outer surface and inner surface of 105 in figure 5B of Tamaki).)
wherein the assembly tape is arranged as a plurality of adjacent bands  each having a first edge and a second edge (first and second edges of adjacent overlapping bands), wherein a plurality of notches are formed only along the first edge of each of the plurality of the adjacent bands (106 f), and wherein entirety of a perimeter of each notch of the plurality of notches  is positioned directly atop a surface of the assembly tape  (see figure 5B, entirety of each notch of the plurality of notches direct over the assembly tape; paragraph 0046 states, “the notch 106 f is set to a length within the length of the overlapping portion 107B”);
each notch of the plurality of notches is positioned directly atop an exterior surface of the assembly tape (see notch 106f on the on surface 106A at 106g of 105b in  figure 5A in view of figure 1A-1B wherein paragraph 0031 states that  the outer surface of the shielding layer 104 becomes the metal layer 106A;  see paragraph 0044 mentioned that. To structures similar to that in the first exemplary embodiment, same reference numerals are applied, and their descriptions are omitted. While in FIGS. 5A and 5B, the heat-shrinkable insulating member and the drain wire are omitted, the insulating member and the drain wire are arranged similarly to the first exemplary embodiment). 

Tamaki fails to disclose a metal sheath surrounding the core;

Fetterolf discloses a metal sheath (paragraph 0069 states, “A cross section of the steel material that is spirally wound to fabricate the outer sheath 60”) surrounding the core having the plurality of conductors (core having two or more of 14, 16, 18, 114,116,118 in figures 1-3; paragraph 0055 states, “the conductors 14, 16, 18 and 114, 116, 118 may be solid or stranded copper conductors”).
 	It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the cable assembly of Tamaki to have arrangement of conductors and metal sheath as taught by Fetterolf because paragraph 0005 of Fetterolf states, “a cable having improved electromagnetic absorption and shielding capabilities, greater power and data capacity and being easier and less costly to manufacture”.


Referring to claim 12, Tamaki in view of Fetterolf disclose the cable assembly of claim 11, wherein the first edge of a first band of the plurality of adjacent bands overlaps with the second edge of a second band of the plurality of bands, wherein the first and second bands are adjacent one another (see figure 5B, first edge of first band overlapping second edge of another band in figure 5F of Tamaki; additionally, see figure of Otani).

Referring to claim 13, Tamaki in view of Fetterolf disclose the cable assembly of claim 11, wherein the plurality of conductors are cabled in a left- hand or right-hand lay (paragraph 0012 of Fetterolf states to have insulated twisted pairs of conductors , therefore, plurality of conductors are cabled in a left- hand or right-hand lay).

Referring to claim 15, Tamaki in view of Fetterolf and Otani disclose the cable assembly of claim 11, wherein the plurality of notches extend inwardly from the first edge toward the second edge (see 105f in figure 5A of Tamaki), and wherein the plurality of notches are spaced apart from one another (see 105f in figure 5A of Tamaki).

Referring to claim 16, Tamaki in view of Fetterolf and Otani disclose the cable assembly of claim 11, wherein the plurality of notches are spaced apart from one another at regular intervals along the first edge or the second edge (see 105f in figure 5a of Tamaki).

Claims 4, 9, 14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. (US2012273248, hereinafter Tamaki) in view of Fetterolf et al. (US20060021786, hereinafter Fetterolf) and Otani et al. (JPS6111221, hereinafter Otani).

Referring to claim 4, Tamaki in view of Fetterolf disclose the cable assembly of claim 1, but fail to disclose wherein the plurality of conductors are laid parallel to one another 
Otani disclose wherein the plurality of conductors are laid parallel to one another (see “C” in the figure).
 
It would have been obvious design to ordinary skill in the art before the effective filing date of the claimed invention to modify the cable assembly of Tamaki in view of Fetterolf to have parallel conductors as taught by Otani because parallel conductors are commonly used to have substantially same length along the cable and to obtain stable a characteristic impedance value of the cable.

Referring to claim 9, Tamaki in view of Fetterolf disclose the cable assembly of claim 1, but fail to disclose wherein the assembly tape is made from a biaxially oriented polypropylene (BOPP) film, a mono-oriented polypropylene (MOPP) film, or a polypropylene film.
Otani discloses the assembly tape is made from a biaxially oriented polypropylene (BOPP) film, a mono-oriented polypropylene (MOPP) film, or a polypropylene film (page 4 of Otani states, “the tape …may be made by laminating polyethylene”). 
It would have been obvious design to ordinary skill in the art before the effective filing date of the claimed invention to modify the cable assembly of Tamaki in view of Fetterolf and Otani to have tape made of material as taught by Otani because It is known that polyethylene is a lightweight, durable thermoplastic, low cost polymer with good processability, therefore, it makes the cable tape to be light weight, durable and low cost.


Referring to claim 14, Otani in view of Fetterolf disclose the cable assembly of claim 11, but fail to disclose the cable assembly of claim 1, wherein the plurality of conductors are laid parallel to one another 
Otani disclose wherein the plurality of conductors are laid parallel to one another (see “C” in figure of Otani). 
It would have been obvious design to ordinary skill in the art before the effective filing date of the claimed invention to modify the cable assembly of Tamaki in view of Fetterolf to have parallel conductors as taught by Otani because parallel conductors are commonly used to have substantially same length along the cable and to obtain stable a characteristic impedance value of the cable.


Referring to claim 18, Otani in view of Fetterolf disclose the cable assembly of claim 11, but fail to disclose wherein the assembly tape is made from a biaxially oriented polypropylene (BOPP) film, a mono-oriented polypropylene (MOPP) film, or a polypropylene film.
Otani discloses the assembly tape is made from a biaxially oriented polypropylene (BOPP) film, a mono-oriented polypropylene (MOPP) film, or a polypropylene film (page 4 of Otani states, “the tape …may be made by laminating polyethylene”). 
It would have been obvious design to ordinary skill in the art before the effective filing date of the claimed invention to modify the cable assembly of Tamaki in view of Fetterolf to have tape made of material as taught by Otani because It is known that polyethylene is a lightweight, durable thermoplastic, low cost polymer with good processability , therefore, it makes the cable tape to be light weight, durable and low cost.
Referring to claim 19, Tamaki in view of Fetterolf  and Otani disclose the cable assembly of claim 11,  wherein the assembly tape is transparent or translucent (see rejection of claim 18 and by having claimed material, the claimed properties are equivalent or inherent; page 4 of Otani states, “the tape …may be made by laminating polyethylene”).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki, Fetterolf, Otani and further in view of JP423 (JPS5820423).

Referring to claim 8, Tamaki in view of Fetterolf disclose the cable assembly of claim 1, but explicitly do not disclose wherein the plurality of notches remain exposed from an outside of the cable when the assembly tape is wrapped about the plurality of conductors  wherein the plurality of notches extend only entirely through the assembly tape.
Otani discloses wherein the plurality of notches remain exposed from an outside of the cable when the assembly tape is wrapped about the plurality of conductors (page 4 of Otani states, “the tape …may be made by laminating polyethylene”). 
It would have been obvious design to ordinary skill in the art before the effective filing date of the claimed invention to modify the cable assembly of Tamaki in view of Fetterolf to have  tape arrangement as taught by Otani instead of Tamaki in order have different type of arrangement with same effect such as expansion or contraction of tape absorbed without forming winkles during winding and to provide flexibility to the tape.


JP423 discloses wherein the plurality of notches extend only entirely through the assembly tape between an interior surface and an exterior surface of the assembly tape (see notches 6 a top surface and a bottom surface of the assembly tape figure 5).
It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the cable assembly of Tamaki in view of Fetterolf and Otani to have notches as taught by JP423 because this type of notches further increase flexibility or bendability at bottom surface of the first edge when wrap around the conductor (as shown in figure 1), therefore, reduce crack or damage the first edge.

Referring to claim 17, Tamaki in view of Fetterolf disclose the cable assembly of claim 15, but explicitly do not disclose wherein the plurality of notches remain exposed from an outside of the cable when the assembly tape is wrapped about the plurality of conductors  wherein the plurality of notches extend only entirely through the assembly tape.
Otani discloses wherein the plurality of notches remain exposed from an outside of the cable when the assembly tape is wrapped about the plurality of conductors (page 4 of Otani states, “the tape …may be made by laminating polyethylene”). 
It would have been obvious design to ordinary skill in the art before the effective filing date of the claimed invention to modify the cable assembly of Tamaki in view of Fetterolf to have  tape arrangement as taught by Otani instead of Tamaki in order have different type of arrangement with same effect such as expansion or contraction of tape absorbed without forming winkles during winding and to provide flexibility to the tape.

JP423 discloses wherein the plurality of notches extend only entirely through the assembly tape between an interior surface and an exterior surface of the assembly tape (see notches 6 a top surface and a bottom surface of the assembly tape figure 5).
It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the cable assembly of Tamaki in view of Fetterolf and Otani to have notches as taught by JP423 because this type of notches further increase flexibility or bendability at bottom surface of the first edge when wrap around the conductor (as shown in figure 1), therefore, reduce crack or damage the first edge.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tamaki, Otani and  Fetterolf  and further in view of Straniero et al. (US20160196897, hereinafter Straniero).

Referring to claim 20, Tamaki in view of Fetterolf disclose the cable assembly of claim 11, but fail to disclose further comprising an outer or inner jacket over the assembly tape or over the metal sheath. 
Straniero disclose an outer or inner jacket over the assembly tape or over the metal sheath (outer jacket layer 19 disposed around an exterior surface of metal sheath 10 in figure 5; paragraph 0042 of Straniero  states, “Referring now to FIG. 5, an embodiment of an MC cable 200 according to another approach will be described in greater detail. As shown, an outer jacket layer 19 may be disposed around an exterior surface of metal sheath 10. The outer jacket layer 19 provides a corrosion resistant barrier”).
It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the cable assembly of Tamaki in view of Fetterolf and Otani to have jacket over metal sheath as taught by Straniero in order to insulate the metal sheath from current, corrosion, heat, and/or water and paragraph 0042 of Straniero states, “The outer jacket layer 19 provides a corrosion resistant barrier”.

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARESH PAGHADAL/Primary Examiner, Art Unit 2847